AMENDMENT NO. 2 TO THE
ALPHARMA INC. SUPPLEMENTAL SAVINGS PLAN






The Alpharma Inc. Supplemental Savings Plan (the "Plan") is hereby amended
effective as of June 22, 2006, as follows:





1.    Section 9.1 of the Plan is hereby deleted in its entirety and replaced
with the following:

"Amendment. The Company, acting through its Board of Directors, shall have the
right to amend the Plan from time to time except that no such amendment shall,
without the consent of the Participant to whom amounts have been credited to his
Accounts, adversely affect the Participant's (and his beneficiary's) right to
payments of such amounts.



Notwithstanding the foregoing, the Board of Directors has delegated to the
executive management Benefits Committee the authority to adopt administrative
amendments to the Plan, provided, that such amendments do not involve a change
in the costs or liability of the Company or alter the benefits payable
thereunder. The Board of Directors has delegated to the Compensation Committee
the authority to adopt all other amendments to the Plan, provided, that such
amendments do not significantly increase or decrease benefit amounts, or are
required to be adopted by the Board of Directors under the Code or the
regulations thereunder. The Board of Directors retains the authority to adopt
amendments to the Plan that significantly increase or decrease benefit amounts,
or are required to be adopted by the Board of Directors under the Code or
regulations thereunder."



2.    Section 9.2 of the Plan is hereby amended by deleting the first sentence
thereof and replacing it with the following:

"The Company, acting through its Board of Directors, may, in its discretion,
terminate the Plan at any time, however, no such termination shall alter a
Participant's (and his beneficiary's) right to the amounts previously credited
to his Accounts."





/s/ George P. Rose

____

_October 23, 2006_______

ALPHARMA INC.

DATE